DETAILED ACTION
Claims 1, 3-4, 12-13, 15 and 17 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rong Liu on January 22, 2021.
The application has been amended as follows starting on the next page: 


a waveguide having a surface;
a diffraction grating disposed on the surface of the waveguide, the diffraction grating including a plurality of ridges protruding from the surface of the waveguide and a plurality of grooves between adjacent ridges, the plurality of ridges comprising a hydrophobic material with a first index of refraction;
a transparent substrate overlying the diffraction grating, the transparent substrate having a first surface facing the diffraction grating;
a transparent spacer positioned on the first surface of the transparent substrate, the transparent spacer comprising a hydrophilic material; 
a quantity of a fluid disposed on a surface of the transparent spacer, the fluid having a second index of refraction that substantially matches the first index of refraction of the plurality of ridges;
a seal engaging the surface of the waveguide and the first surface of the transparent substrate, wherein the seal forms a sealed space around the diffraction grating between the surface of the waveguide and the first surface of the transparent substrate;
one or more electromechanical transducers mechanically coupled to the surface of the waveguide and the first surface of the transparent substrate; and
a drive signal source electrically coupled to the one or more electromechanical transducers, and configured to send an electric signal to the one or more electromechanical transducers, the electric signal having a first state and a second state;
wherein the one or more electromechanical transducers are configured to:
upon receiving the electric signal in the first state, causing a distance between the surface of the transparent spacer and the surface of the waveguide to be decreased so as to force a portion of the quantity of the fluid into the grooves of the diffraction grating, thereby causing the diffraction grating to be in an “off” state; and
upon receiving the electric signal in the second state, causing the distance between the surface of the transparent spacer and the surface of the waveguide to be increased so as to allow the portion of the quantity of the fluid to retract from the grooves of the diffraction grating, thereby causing the diffraction grating to be in an “on” state so that the diffraction grating diffracts a  into the waveguide to be propagated therein.
2.	(Canceled). 
3.	(Previously Presented) The dynamically actuable DOE of claim 1 wherein the hydrophilic material comprises glass, and the hydrophobic material comprises a polymer.
4.	(Previously Presented) The dynamically actuable DOE of claim 1 wherein each of the one or more electromechanical transducers comprises a piezoelectric element.
5-11.	(Canceled) 
12.	(Currently Amended) An eyepiece for projecting image light to an eye of a viewer for forming an image of virtual content, the eyepiece comprising:
a first planar waveguide configured to propagate light in a first wavelength range centered at a first wavelength;
a first dynamically actuable diffractive optical element (DOE) formed on a surface of the first planar waveguide in a first lateral position and configured to receive the image light that is incident thereon , the first dynamically actuable DOE comprising:
a diffraction grating including a plurality of ridges protruding from the surface of the first planar waveguide and a plurality of grooves between adjacent ridges, the plurality of ridges comprising a hydrophobic material with a first index of refraction;
a transparent substrate overlying the diffraction grating, the transparent substrate having a first surface facing the diffraction grating;
a transparent spacer positioned on the first surface of the transparent substrate, the transparent spacer comprising a hydrophilic material;
a quantity of a fluid disposed on the surface of the transparent spacer, the fluid having a second index of refraction that substantially matches the first index of refraction of the plurality of ridges;
a seal engaging the surface of the first planar waveguide and the first surface of the transparent substrate, wherein the seal forms a sealed space around the diffraction grating between the surface of the first planar waveguide and the first surface of the transparent substrate;

a drive signal source electrically coupled to the one or more electromechanical transducers, and configured to send an electric signal to the one or more electromechanical transducers, the electric signal having a first state or a second state;
wherein the one or more electromechanical transducers are configured to:
upon receiving the electric signal in the first state, causing a distance between the surface of the transparent spacer and the surface of the first planar waveguide to be decreased so as to force a portion of the quantity of the fluid into the grooves of the diffraction grating, thereby causing the diffraction grating to be in an “off” state; and
upon receiving the electric signal in the second state, causing the distance between the surface of the transparent spacer and the surface of the first planar waveguide to be increased so as to allow the portion of the quantity of the fluid to retract from the grooves of the diffraction grating, thereby causing the diffraction grating to be in an “on” state so that the diffraction grating diffracts a portion of a light beam  into the first planar waveguide to be propagated therein;
a second planar waveguide positioned substantially parallel to a plane of the first planar waveguide and configured to propagate light in a second wavelength range centered at a second wavelength different from the first wavelength; and
a second DOE formed on a surface of the second planar waveguide in a second lateral position substantially aligned with the first lateral position, the second DOE configured to:
receive the image light transmitted by the diffraction grating while the diffraction grating is in the “off” state; and
diffract a second portion of the image light into the second planar waveguide to be propagated therein.
13.	(Original) The eyepiece of claim 12 wherein the image light includes light in the first wavelength range and light in the second wavelength range time-multiplexed in a plurality of subframe time periods, and wherein the drive signal source is configured to:
send the electrical signal in the first state in subframe time periods corresponding to the light in the second wavelength range; and

14.	(Canceled).
15.	(Previously Presented) The eyepiece of claim 12 wherein the hydrophilic material comprises glass, and the hydrophobic material comprises a polymer.
16.	(Canceled).
17.	(Previously Presented) The eyepiece of claim 12 wherein each of the one or more electromechanical transducers comprises a piezoelectric element.
18-20.	(Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the dynamically actuable diffractive optical element as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a dynamically actuable diffractive optical element specifically including, as the distinguishing features in combination with the other limitations, a plurality of ridges protruding from a waveguide forming a diffraction grating, where the plurality of ridges comprising a hydrophobic material with a first index of refraction; a transparent substrate overlying the diffraction grating; a transparent spacer comprising a hydrophilic material positioned on a first surface of the transparent substrate; a quantity of a fluid disposed on a surface of the transparent spacer, where refractive index of the fluid matches the index of the ridges; a seal coupled to the surface of the waveguide and the first surface of the transparent substrate creating a sealed volume around the diffraction grating; one or more electromechanical transducers mechanically coupled to the surface of the waveguide and the first surface of the transparent substrate; and wherein the one or more electromechanical transducers can be actuated to change the distance between the surface of the transparent spacer and the surface of the waveguide, such that the distance can be decreased such that the fluid into the grooves of the diffraction grating, causing the diffraction grating to become transparent, i.e. to not diffract the light, or the distance can be increased causing the fluid to retract from the grooves of the diffraction grating causing causing the diffraction grating diffract light, such that a portion of a light beam diffracted by the diffraction grating is coupled into the waveguide to be propagated therein.

Claims 3-4 depend on claim 1 and claims 3-4 are at least allowable for the reasons set forth above.

Regarding independent claim 12 the prior art taken either singly or in combination fails to anticipate or fairly suggest the eyepiece for projecting image light to an eye of a viewer for forming an image of virtual content as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of an eyepiece specifically including, as the distinguishing features in combination with the other limitations, a first waveguide configured to propagate light in a first wavelength range and including the dynamically actuable diffractive optical element of claim 1; a second planar waveguide positioned substantially parallel to a plane of the first planar waveguide and configured to propagate light in a second wavelength range different from the first wavelength; and a second diffractive optical element formed on a surface of the second planar waveguide position such that when the dynamically actuable diffractive optical element of the first waveguide is transparent, i.e. light passes through the first waveguide the second diffractive optical element diffracts a second portion of the image light into the second planar waveguide to be propagated therein.
Claims 13, 15 and 17 depend on claim 12 and claims 13, 15 and 17 are at least allowable for the reasons set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendments were required to overcome possible claim rejections under 112 and to otherwise place the application in condition for allowance, see co-filed interview summary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                   January 25, 2021